By JUDGE CHARLES H. SMITH, JR.
This matter is pending before the Court on the demurrer of the defendant, Erie Insurance Company, to that portion of the motion for judgment seeking punitive damages. The Court heard argument of counsel on the demurrer on June 20, 1990, and received certain authorities submitted by counsel in support of their respective positions. At the conclusion of the hearing, I advised counsel I would take the matter under advisement in order to review another recent case on point. The case I had reference to is the case of Martin Luther Driver, III v. Keith David Moyers decided in the Circuit Court of Rockingham County a couple of months ago. It was reported in the April 2, 1990, issue of Virginia Lawyers Weekly.
Having reviewed all of the authorities as well as this recent case and having considered the arguments of counsel, I am of the opinion that the demurrer should be sustained. I believe it is clear from the case of Booth v. Robertson, 236 Va. 269 (1988), cited by the defendant in support of its position, that the Supreme Court is going to require specific allegations of rather egregious circumstances in order to support a claim for punitive damages. The allegations of the plaintiff in this case are purely conclusory and without recitation of specific facts and circumstances that might support a claim for punitive damages. Although the trial court in the Driver *437case apparently denied the defendant’s pre-trial motions concerning punitive damages, the plaintiff had apparently alleged an egregious set of circumstances similar to those in the Booth case.